AGREEMENT AND PLAN OF MERGER

 

BY AND AMONG

 

 

NETCAPITAL FUNDING PORTAL, INC.

 

VALUESETTERS, INC.

 

AND

 

NETCAPITAL ACQUISITION VEHICLE INC.

 

August 23, 2020

 

 



 

 

 

 

 

 AGREEMENT AND PLAN OF MERGER

 

 This Agreement and Plan of Merger (this “Agreement”) is entered into as
of August 23, by and among NetCapital Funding Portal Inc., a Delaware
corporation (“NCFP”), ValueSetters, Inc., a Utah corporation (“VSTR”),
and NetCapital Acquisition Vehicle Inc., a Delaware corporation (“NCAV”) and an
indirect wholly owned subsidiary of VSTR.

 

 W I T N E S E T H

 

WHEREAS, the Boards of Directors of NCFP, VSTR and NCAV have determined that it
is in the best interests of such companies and their respective stockholders to
consummate the merger of NCAV with and into NCFP with NCFP as the surviving
corporation (the “Merger”);

 

WHEREAS, NCAV is wholly owned by Netcapital Systems LLC, a Utah limited
liability company, (“LLC”);

 

WHEREAS, LLC is wholly owned by VSTR and is a disregarded entity for federal
income tax purposes; 

 

WHEREAS, LLC, as the sole stockholder of NCAV, will approve this Agreement,
the Merger and the transactions contemplated by this Agreement pursuant to
action taken by written consent in accordance with the requirements of the
Delaware General Corporation (the “GCL”) and the Bylaws of NCAV;

 

WHEREAS, NetCapital Systems LLC, a Delaware limited liability company (“NCS”) as
the sole shareholder of NCFP has approved this Agreement, the Merger and the
transactions contemplated by this Agreement pursuant to the GCL and NCS’ Limited
Liability Company Agreement;

 

WHEREAS, pursuant to the Merger, among other things, the outstanding shares of
common stock of NCFP shall be converted into the right to receive upon
the Effective Time (as hereinafter defined) the Merger
Consideration (as hereinafter defined);

 

WHEREAS, prior to the Merger, VSTR will perform a reverse stock split of its
831,269,212 outstanding shares of common stock at a rate of 2000:1;

 

WHEREAS, the parties to this Agreement intend to adopt this Agreement as a plan
of reorganization within the meaning of Section 368(a) of the Internal Revenue
Code of 1986, as amended (the “Code”) and the regulations promulgated
thereunder, and intend that the Merger and the transactions contemplated by
this Agreement be undertaken pursuant to that plan; and

 

WHEREAS, the parties to this Agreement intend that the Merger qualify as a
“reorganization,” within the meaning of Section 368(a) of the Code, and
that VSTR, NCFP and NCAV will each be a “party to a reorganization,” within the
meaning of Section 368(b) of the Code, with respect to the Merger.

 

NOW, THEREFORE, in consideration of the representations, warranties and
covenants contained herein, the parties hereto agree as follows:

 

 

 

 ARTICLE I
DEFINITIONS

 

As used herein, the following terms shall have the following meanings (such
meaning to be equally applicable to both the singular and plural forms of the
terms defined):

 

“Affiliate” has the meaning as defined in Rule 12b-2 promulgated under
the Exchange Act, as such regulation is in effect on the date hereof.

 

“Delaware Agreement of Merger” shall mean the Agreement of Merger, to be
accompanied by the related officer’s certificates, in substantially the forms
attached hereto as Exhibit B.

 

“Certificate of Merger” shall mean the certificate of merger in substantially
the form attached hereto as Exhibit A.

 

“Closing” shall have the meaning as set forth in Section 2.1 hereof.

 

“Closing Date” shall have the meaning as set forth in Section 2.1 hereof. 

 

“Code” has the meaning ascribed thereto in the preambles to this Agreement.

 

“Copyrights” has the meaning ascribed thereto in Section 3.20(a).

 

“Effective Date” shall have the meaning ascribed thereto in Section 2.1 hereof.

 

“Effective Time” shall have the meaning ascribed thereto in Section 2.1 hereof.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor law and the rules and regulations promulgated thereunder.

 

“Evaluation Material” shall have the meaning ascribed thereto in Section 6.3(a).

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
including the rules and regulations promulgated thereunder.

 

“Exchange Rate” means (16,625 shares of VSTR Common Stock for one share
of NCFP stock 16,625:1), rounded to be whole shares.

 

“VSTR Common Stock” shall mean the common stock, par value $.001 per share,
of VSTR.

 

“VSTR 8-K Reports” shall have the meaning ascribed thereto in Section 4.4.

 

“VSTR Insiders” shall have the meaning ascribed thereto in Section 4.9.

 

“VSTR Intellectual Property” shall have the meaning ascribed thereto in Section
4.21.

 

“VSTR Latest Balance Sheet” shall have the meaning ascribed thereto in Section
4.15.

 

“VSTR Market Capitalization” shall mean, as of any given date, the closing price
for VSTR Common Stock multiplied by the number of shares of VSTR Common Stock
issued and outstanding on any such date.

 

“VSTR Permits” shall have the meaning ascribed thereto in Section 4.10(b).

 

“VSTR Returns” shall have the meaning ascribed thereto in Section 4.7(a).

 

“VSTR SEC Filings” shall have the meaning ascribed thereto in Section 4.4.

 

 

 

 

“VSTR Subsidiary” or “VSTR Subsidiaries” shall have the meaning ascribed thereto
in Section 4.6.

 

“VSTR 10-K Reports” shall have the meaning ascribed thereto in Section 4.4.

 

“GAAP” shall mean United States generally accepted accounting principles as in
effect from time to time.

 

“Knowledge” means, with respect to an individual, that such individual is
actually aware of a particular fact or other matter, with no obligation to
conduct any inquiry or other investigation to determine the accuracy of such
fact or other matter. A Person other than an individual shall be deemed to
have Knowledge of a particular fact or other matter if the officers, directors
or other management personnel of such Person have Knowledge of such fact or
other matter.

 

“Material Adverse Effect” shall, with respect to an entity, mean a material
adverse effect on the business, operations, and results of operations or
financial condition of such entity on a consolidated basis.

 

“Merger” shall have the meaning ascribed thereto in the preambles of
this Agreement.

 

“Merger Consideration” means the shares of VSTR Common Stock issuable in
connection with the Merger to the holders of NCFP Common Stock, based on
the Exchange Rate.

 

“Options” shall have the meaning as set forth in Section 2.2(f) hereof.

 

“NCFP Common Stock” means the common shares, par value $.01, of NCFP.

 

“NCFP Financial Statements” shall have the meaning as set forth in Section
3.10 hereof.

 

“NCFP Insiders” shall have the meaning as set forth in Section 3.8 hereof.

 

“NCFP Intellectual Property” shall have the meaning as set forth in Section
3.20 hereof.

 

“NCFP Latest Balance Sheet” shall have the meaning as set forth in Section
3.14 hereof.

 

“NCFP Permits” shall have the meaning as set forth in Section 3.9(b) hereof.

 

“NCFP Returns” shall have the meaning as set forth in Section 3.6(a) hereof.

 

“Patents” has the meaning ascribed thereto in Section 3.20(a).

 

“Person” means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, labor union, governmental
authority or other entity.

 

“Representatives” shall have the meaning ascribed thereto in Section 6.3(a).

 

“Requisite NCAV Stockholder Vote” shall have the meaning ascribed thereto
in Section 4.2.

 

“Requisite NCFP Stockholder Vote” shall have the meaning ascribed thereto
in Section 3.2.

 

“SEC” shall mean the United States Securities and Exchange Commission. 

 

“Securities Act” shall mean the Securities Act of 1933, as amended, including
the rules and regulations promulgated thereunder.

 

“Subsidiary” shall mean, with respect to any Person, (i) each Person in which
such Person owns directly or indirectly fifty percent (50%) or more of the
voting securities and (ii) any other Person which such Person controls through
management, policies, contract or otherwise, and shall, in each case, unless
otherwise indicated, be deemed to refer to both direct and indirect subsidiaries
of such Person.

 

 

 



 

“Surviving Corporation” shall have the meaning ascribed thereto in Article II.

 

“Tax” or “Taxes” shall mean any federal, state, local or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, property or windfall profits taxes, environmental taxes, customs
duties, capital stock, franchise, employees’ income withholding, foreign or
domestic withholding, social security, unemployment, disability, workers’
compensation, employment-related insurance, real property, personal property,
sales, use, transfer, value added, alternative or add-on minimum or other
governmental tax , fee, assessment or charge of any kind whatsoever including
any interest, penalties or additions to any Tax or additional amounts in respect
of the foregoing.

 

“Trademarks” has the meaning ascribed thereto in Section 3.20(a).

  





 

 

 ARTICLE II
MERGER

 

Section 2.1 The Merger.

 

Upon the terms and subject to the conditions hereof, as promptly as practicable
following the satisfaction or waiver of the conditions set forth in Article VII
hereof, but in no event later than two days thereafter, unless the parties shall
otherwise agree, a certificate of merger (the “Certificate of Merger”) providing
for the merger of NCAV with and into NCFP (the “Merger”) shall be duly prepared,
executed and filed by NCFP in accordance with the relevant provisions of the
Delaware General Corporation Law (the “GCL”) and the parties hereto shall take
any other actions required by law to make the Merger effective (the “Effective
Date”). Prior to the filing of the Certificate of Merger, a closing shall take
place at the offices of Eckert Seamans Cherin & Mellott, LLC, Two International
Place, 16th Floor, Boston, MA 02110 (the “Closing”).

 

Following the Merger, NCFP, with all its purposes, objects, rights, privileges,
powers and franchises, shall continue, and NCAV shall cease to exist. The time
the Merger becomes effective is referred to herein as the “Effective Time” and
the date on which the Effective Time occurs is referred to as the “Closing
Date.” The term “Surviving Corporation” as used herein shall mean NCFP, as
a Subsidiary of VSTR after giving effect to the Merger.

 

Section 2.2 Effects of Merger.

 

The Merger shall have the effects set forth in the GCL. As of the Effective
Time, (i) NCAV will merge with and into NCFP, with NCFP as the Surviving
Company, and (ii) NCFP will become an indirect Subsidiary of VSTR.

 

Section 2.3 Certificate of Incorporation and By-Laws

 

The Certificate of Incorporation and the Bylaws of the Surviving Corporation
immediately prior to the Effective Time shall remain in effect following the
Merger.

 

Section 2.4 Conversion

 

At the Effective Time, by virtue of the Merger and without any action on the
part of VSTR, NCAV, NCFP or the holder of any of the following securities:

 

(a)Each issued and outstanding share of NCFP Common Stock (other than shares to
be cancelled in accordance with Section 2.4(b) hereof), par value $.01, shall be
converted into the right to receive 1,662 fully paid and nonassessable shares of
VSTR Common Stock, par value $.001. The number of VSTR shares of Common Stock
shall equal 80% of the total number of such shares outstanding immediately upon
issuance of the (“Merger Consideration”).

 

(b)Each share of NCFP Common Stock which is held in the treasury of NCFP and
each share of NCFP Common Stock held by VSTR or any subsidiary of VSTR shall be
cancelled and retired and cease to exist.

 

(c)Each issued and outstanding share of the capital stock of NCAV shall be
converted into and become one fully paid and nonassessable share of NCFP Common
Stock.

 

Section 2.5 Tax Consequences.

 

It is intended that the Merger shall constitute a reorganization within the
meaning of Section 368(a) of the Internal Revenue Code of 1986, as amended (the
“Code”), and that this Agreement shall constitute a “plan of reorganization” for
the purposes of Section 368 of the Code.

 

Section 2.6 Rights of Holders of NCFP Common Stock. On and after the Effective
Date and until surrendered for exchange, each outstanding stock certificate that
immediately prior to the Effective Date represented shares of NCFP Common
Stock shall be deemed for all purposes, to evidence ownership of and to
represent the number of whole and fractional shares of VSTR Common Stock into
which such shares of NCFP Common Stock shall have been exchanged pursuant to
Section 2.4 above. In any matters relating to such certificates of NCFP Common
Stock, VSTR may rely conclusively upon the record of stockholders maintained
by NCFP containing the names and addresses of the holders of record of NCFP
Common Stock on the Effective Date. The record holder of each such outstanding
certificate representing shares of NCFP Common Stock, shall, after the Effective
Date, be entitled to vote the shares of VSTR Common Stock on any matters on
which the holders of record of VSTR Common Stock, as of any date subsequent to
the Effective Date, shall be entitled to vote.

 

 



 

Section 2.7 Supplemental Consideration. Following the Effective Date, if the
average VSTR Market Capitalization for any 15 consecutive trading days equals or
exceeds $11,500,000, then VSTR shall issue, as a component part of the
reorganization, additional VSTR Common Stock to NCS. The number of shares to be
issued shall be determined by dividing the then outstanding principal and
accrued but unpaid interest on NCS’ outstanding convertible promissory notes by
the average closing price of the VSTR Common Stock for such 15-day period.

 

Section 2.8 Procedure for Exchange of Certificates

 

(a)           After the Effective Time, the holder of certificates theretofore
evidencing outstanding 1,000 shares of NCFP Common Stock, upon surrender of such
certificates to the Secretary of VSTR, shall be entitled to receive certificates
representing the number of shares of VSTR Common Stock into which shares of NCFP
Common Stock theretofore represented by the certificates so surrendered are
exchangeable as provided in Section 2.5 hereof. VSTR shall not be obligated to
deliver any such shares of VSTR Common Stock to which any former holder of
shares of NCFP Common Stock is entitled until such holder surrenders the
certificate or certificates representing such shares. Upon surrender, each
certificate evidencing NCFP Common Stock shall be canceled. All shares of VSTR
Common Stock issued upon the surrender for exchange of NCFP Common Stock in
accordance with the above terms and conditions shall be deemed to have been
issued and paid in full satisfaction of all rights pertaining to such shares
of NCFP Common Stock. 

 

(b)           Any shares of VSTR Common Stock issued in the Merger will not be
transferable except (1) pursuant to an effective registration statement under
the Securities Act or (2) upon receipt by VSTR of a written opinion of counsel
reasonably satisfactory to VSTR to the effect that the proposed transfer is
exempt from the registration requirements of the Securities Act and relevant
state securities laws. Restrictive legends shall be placed on all certificates
representing shares of VSTR Common Stock issued in the Merger, substantially as
follows:

 

“NO TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION OF
THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY BE MADE EXCEPT (A) PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND THE RULES AND REGULATIONS IN EFFECT THEREUNDER AND ALL APPLICABLE
STATE SECURITIES OR “BLUE SKY” LAWS (SUCH FEDERAL AND STATE LAWS, THE
“SECURITIES LAWS”) OR (B) IF THE CORPORATION HAS BEEN FURNISHED WITH AN OPINION
OF COUNSEL, WHICH OPINION AND COUNSEL SHALL BE REASONABLY SATISFACTORY TO THE
CORPORATION, TO THE EFFECT THAT SUCH TRANSFER, SALE, ASSIGNMENT, PLEDGE,
HYPOTHECATION OR OTHER DISPOSITION IS EXEMPT FROM THE PROVISIONS OF
THE SECURITIES LAWS ”.

  

 2.9       Directors and Officers of the Surviving Company. At the Effective
Time, the directors and officers of the Surviving Company shall be the existing
directors and officers of NCFP.

 

2.10        Directors and Officers of VSTR. At the Effective Time, the directors
and officers of VSTR shall remain unchanged. VSTR shall continue to be governed
by its officers and directors. The Surviving Company shall operate as an
indirect subsidiary of VSTR.

 

 

 

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF NCFP

 

NCFP hereby represents and warrants to VSTR and NCAV as follows:

 

 3.1           Organization and Qualification. NCFP is, and on the Effective
Date will be, a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and has the requisite corporate
power to carry on its business as now conducted. The copies of the Articles of
Incorporation and Bylaws of NCFP that have been made available to VSTR prior to
the date of this Agreement are correct and complete copies of such documents as
in effect as of the date hereof, and shall be in effect on the Effective Date.
To NCFP’s Knowledge, NCFP is, and on the Effective Date will be, licensed or
qualified to do business in every jurisdiction in which the nature of its
business or its ownership of property requires it to be licensed or qualified.

 

 3.2           Authority Relative to this Agreement; Non-Contravention. The
execution and delivery of this Agreement by NCFP and the consummation by NCFP of
the transactions contemplated hereby have been duly authorized by the Board of
Directors of NCFP and, except for approval of this Agreement and the Merger by
the requisite vote or consent of NCFP’s stockholders (the “Requisite NCFP
Stockholder Vote”), no other corporate proceedings on the part of NCFP are
necessary to authorize the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby. This Agreement has been
duly executed and delivered by NCFP and, assuming it is a valid and binding
obligation of VSTR and NCAV, constitutes a valid and binding obligation
of NCFP enforceable in accordance with its terms except as enforcement may be
limited by general principles of equity whether applied in a court of law or a
court of equity and by bankruptcy, insolvency and similar laws affecting
creditors’ rights and remedies generally. NCFP is not subject to, or obligated
under, any provision of (a) its Articles of Incorporation or Bylaws, (b) any
agreement, arrangement or understanding, (c) any license, franchise or permit or
(d) subject to obtaining the approvals referred to in the next sentence, any
law, regulation, order, judgment or decree, which would conflict with, be
breached or violated, or in respect of which a right of termination or
acceleration or any security interest, charge or encumbrance on any of its
assets would be created, by the execution, delivery or performance of
this Agreement , or the consummation of the transactions contemplated hereby.
Except for (x) approval of the Financial Industry Regulatory Authority
(“FINRA”), (y) the filing of the Certificate of Merger with the Secretary of
State of Delaware, and (z) the filing of the Delaware Agreement of Merger and
related officer’s certificates with the Delaware Secretary of State, no
authorization, consent or approval of, or filing with, any public body, court or
authority is necessary on the part of NCFP for the consummation by NCFP of the
transactions contemplated by this Agreement. 

 

 3.3           Capitalization.

 

(a)            The authorized, issued and outstanding shares of capital stock
of NCFP as of the date hereof are 5,000, 1,000 and 1,000 shares, respectively.
The issued and outstanding shares of capital stock of NCFP are, and on
the Effective Date will be, duly authorized, validly issued, fully paid and
nonassessable and not issued in violation of any preemptive rights and,
to NCFP’s Knowledge, free from any restrictions on transfer (other than
restrictions under the Securities Act or state securities laws) or any option,
lien, pledge, security interest, encumbrance or charge of any kind. NCFP has,
and on the Effective Date will have, no other equity securities or securities
containing any equity features authorized, issued or outstanding. There are no
agreements or other rights or arrangements existing which provide for the sale
or issuance of capital stock by NCFP and there are no rights, subscriptions,
warrants, options, conversion rights or agreements of any kind outstanding to
purchase or otherwise acquire from NCFP any shares of capital stock or other
securities of NCFP of any kind.

 

 3.4           Litigation. There are no uninsured actions, suits, proceedings,
orders or investigations pending or, to the Knowledge of NCFP, threatened
against NCFP, at law or in equity, or before or by, and NCFP has not received
any requests (formal or informal) for information or documents from, any
federal, state or other governmental department, commission, board, bureau,
agency or instrumentality, domestic or foreign, other than in the process of
obtaining licenses with exposure in excess of $100,000.

 

 3.5           Subsidiaries. There are no NCFP subsidiaries.

 



 

 

 3.6           Tax Matters.

 

(a)            (i) NCFP has timely filed (or has had timely filed on its behalf)
all returns, declarations, reports, estimates, information returns, and
statements, including any schedules and amendments to such documents (“NCFP
Returns”), required to be filed or sent by it in respect of any Taxes or
required to be filed or sent by it by any taxing authority having jurisdiction;
(ii) all such NCFP Returns are complete and accurate in all material respects;
(iii) NCFP has timely and properly paid (or has had paid on its behalf)
all Taxes required to be paid by it; (iv) NCFP has established on the NCFP
Latest Balance Sheet , in accordance with GAAP , reserves that are adequate for
the payment of any Taxes not yet paid; and (v) NCFP has complied with all
applicable laws, rules, and regulations relating to the collection or
withholding of Taxes from third parties (including without limitation employees)
and the payment thereof.

 

(b)            There are no liens for Taxes upon any assets of NCFP, except
liens for Taxes not yet due.

 

(c)            No deficiency for any Taxes has been asserted, assessed or,
to NCFP’s Knowledge, proposed against NCFP that has not been resolved and paid
in full or is not being contested in good faith. No waiver, extension or
comparable consent given by NCFP regarding the application of the statute of
limitations with respect to any Taxes or Returns is outstanding, nor is any
request for any such waiver or consent pending. There has been no Tax audit or
other administrative proceeding or court proceeding with regard to
any Taxes or NCFP Returns, nor is any such Tax audit or other proceeding
pending, nor has there been any notice to NCFP by any Taxing authority regarding
any such Tax audit or other proceeding, or, to the Knowledge of NCFP, is any
such Tax audit or other proceeding threatened with regard to any Taxes or NCFP
Returns.  NCFP does not expect the assessment of any
additional Taxes of NCFP for any period prior to the date hereof and has
no Knowledge of any unresolved questions, claims or disputes concerning the
liability for Taxes of NCFP which would exceed the estimated reserves
established on its books and records.

 

(d)            NCFP is not a party to any agreement, contract or arrangement
that would result, separately or in the aggregate, in the payment of any “excess
parachute payments” within the meaning of Section 280G of the Code and the
consummation of the transactions contemplated by this Agreement will not be a
factor causing payments to be made by NCFP not to be deductible (in whole or in
part) under Section 280G of the Code. NCFP is not liable for Taxes of any
other Person, and is not currently under any contractual obligation to indemnify
any Person with respect to Taxes, or a party to any tax sharing agreement or any
other agreement providing for payments by NCFP with respect to Taxes. NCFP is
not a party to any joint venture, partnership or other arrangement or contract
which could be treated as a partnership for federal income tax purposes. 
NCFP has not agreed and is not required, as a result of a change in method of
accounting or otherwise, to include any adjustment under Section 481 of
the Code (or any corresponding provision of state, local or foreign law) in
taxable income. No claim has ever been made by a taxing authority in a
jurisdiction where NCFP does not currently file NCFP Returns that NCFP is or may
be subject to taxation by that jurisdiction. There are no advance rulings in
respect of any Tax pending or issued by any Taxing authority with respect to
any Taxes of NCFP. NCFP has not entered into any gain recognition agreements
under Section 367 of the Code and the regulations promulgated
thereunder. NCFP is not liable with respect to any indebtedness the interest of
which is not deductible for applicable federal, foreign, state or local
income tax purposes.[1] NCFP has not filed or been included in a combined,
consolidated or unitary Tax return (or the substantial equivalent thereof) of
any Person.

  

 

(e)            NCFP has been neither a “distributing corporation” nor a
“controlled corporation” (within the meaning of Section 355 of the Code) in a
distribution of stock qualifying for tax -free treatment under Section 355 of
the Code.

 

(f)             NCFP has not requested any extension of time within which to
file any NCFP Return, which return has not since been filed.

 

 



 

 

 3.7           Contracts and Commitments.

 

(a)            NCFP is either not a party to or has disclosed any of the
following, whether oral or written, to which NCFP is a party, which are
currently in effect, and which relate to the operation of NCFP’s business: (i)
collective bargaining agreement or contract with any labor union; (ii) bonus,
pension, profit sharing, retirement or other form of deferred compensation plan;
(iii) hospitalization insurance or other welfare benefit plan or practice,
whether formal or informal; (iv) stock purchase, restricted stock or stock
option plan or other equity compensation plan; (v) contract for the employment
of any officer, individual employee or other person on a full-time or consulting
basis or relating to severance pay for any such person; (vi) contract, agreement
or understanding relating to the voting of NCFP Common Stock or the election of
directors of NCFP; (vii) agreement or indenture relating to the borrowing of
money or to mortgaging, pledging or otherwise placing a lien on any of the
assets of NCFP; (viii) guaranty of any obligation for borrowed money or
otherwise; (ix) lease or agreement under which NCFP is lessee of, or holds or
operates any property, real or personal, owned by any other party; (x) lease or
agreement under which NCFP is lessor of, or permits any third party to hold or
operate, any property, real or personal; (xi) contract which prohibits NCFP from
freely engaging in business anywhere in the world; (xii) contract or commitment
for capital expenditures; (xiii) agreement for the sale of any capital asset; or
(xiv) other agreement which is either material to NCFP’s business or was not
entered into in the ordinary course of business.

 

(b)            To NCFP’s Knowledge, NCFP has performed all obligations required
to be performed by it in connection with the contracts, understandings,
arrangements or commitments described in Section (a) above and is not in receipt
of any claim of default under any contract, understanding, arrangement or
commitment required to be disclosed under such caption; NCFP has no present
expectation or intention of not fully performing any material obligation
pursuant to any contract, understanding, arrangement or commitment required to
be disclosed under such caption; and NCFP has no Knowledge of any breach or
anticipated breach by any other party to any contract, understanding,
arrangement or commitment required to be disclosed under such caption.

 

 3.8          Affiliate Transactions. NCFP has previously disclosed the
following: agreements between NCFP and officers, directors or employees of NCFP,
or any member of the immediate family of any officer, director or employee, or
any entity in which any of such persons owns any beneficial interest (other than
a publicly-held corporation whose stock is traded on a national securities
exchange or in an over-the-counter market and less than five percent of whose
stock is beneficially owned by any of such persons) (collectively “NCFP
Insiders”). For purposes of this Section 3.8, the members of the immediate
family of an officer, director or employee shall consist of the spouse, parents,
children and siblings of such officer, director or employee.

 

 3.9           Compliance with Laws; Permits.

 

(a)            To NCFP’s Knowledge, NCFP has complied with all applicable laws,
regulations and other requirements, including, but not limited to, federal,
state, local and foreign laws, ordinances, rules, regulations and other
requirements pertaining to equal employment opportunity, employee retirement,
affirmative action and other hiring practices, occupational safety and health,
workers’ compensation, unemployment and building and zoning codes, and no claims
have been filed against NCFP, and NCFP has not received any notice, alleging a
violation of any such laws, regulations or other requirements. NCFP is not
relying on any exemption from or deferral of any such applicable law, regulation
or other requirement that would not be available to NCFP after the Effective
Date.

 

(b)            NCFP has, in full force and effect, all licenses, permits and
certificates, from federal, state, local and foreign authorities necessary to
conduct its business and operate its properties (collectively, the “NCFP
Permits”), and to the Knowledge of NCFP, NCFP has conducted its business in
compliance with all material terms and conditions of the NCFP Permits . 

 

 3.10        Financial Statements. NCFP has made available to VSTR the financial
statements of NCFP as of June 30, 2020 (the “NCFP Financial Statements”).
The NCFP Financial Statements have been prepared in accordance
with GAAP consistently applied with past practice (except in each case as
described in the notes thereto) and on that basis present fairly, in all
material respects, the financial position and the results of operations, changes
in stockholders’ equity, and cash flows of NCFP as of the dates of and for the
periods referred to in the NCFP Financial Statements.

 

 3.11        Books and Records. The books of account, minute books, stock record
books, and other records of NCFP, complete copies of which have been made
available to VSTR, have been properly kept and contain noinaccuracies except for
inaccuracies that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect on VSTR. At the Closing, all
of NCFP’s records will be in the possession of NCFP.

 

 



 

 3.12         Real Property. NCFP does not own any real property.

 

 3.13         Insurance. The insurance policies owned and maintained
by NCFP that are material to NCFP are in full force and effect, all premiums due
and payable thereon have been paid (other than retroactive or retrospective
premium adjustments that NCFP is not currently required, but may in the future
be required, to pay with respect to any period ending prior to the date of
this Agreement ), and NCFP has received no notice of cancellation or termination
with respect to any such policy that has not been replaced on substantially
similar terms prior to the date of such cancellation.

 

 3.14        No Undisclosed Liabilities. Except as reflected in the balance
sheet of NCFP at June 30, 2020 (the “NCFP Latest Balance Sheet”) and liabilities
which have arisen after the date of the NCFP Latest Balance Sheet in the
ordinary course of business (none of which is a material uninsured
liability), NCFP has no liabilities (whether accrued, absolute, contingent,
unliquidated or otherwise).

 

 3.15         Environmental Matters. None of the operations of NCFP involves the
generation, transportation, treatment, storage or disposal of hazardous waste,
as defined under 40 C.F.R. Parts 260-270 or any state, local or foreign
equivalent.

 

 3.16         Absence of Certain Developments. Except as disclosed in the NCFP
Financial Statements or as otherwise contemplated by this Agreement, since the
date of the NCFP Latest Balance Sheet, NCFP has conducted its business only in
the ordinary course consistent with past practice.

 

 3.17         Employee Benefit Plans.

 

NCFP has no (i) “employee benefit plans,” within the meaning of Section 3(3)
of ERISA, (ii) bonus, stock option, stock purchase, stock appreciation right,
incentive, deferred compensation, supplemental retirement, severance, and fringe
benefit plans, programs, policies or arrangements, and (iii) employment or
consulting agreements, for the benefit of, or relating to, any current or former
employee (or any beneficiary thereof) of NCFP, in the case of a plan described
in (i) or (ii) above, that is currently maintained by NCFP or with respect to
which NCFP has an obligation to contribute, and in the case of an agreement
described in (iii) above, that is currently in effect.

 

 3.18         Employee Relations. To the Knowledge of NCFP, (i) neither any
executive employee of NCFP nor any group of NCFP’s employees has any plans to
terminate his, her or its employment; (ii) NCFP has no material labor relations
problem pending and its labor relations are satisfactory; (iii) there are no
workers’ compensation claims pending against NCFP nor is NCFP aware of any facts
that would give rise to such a claim; (iv) to the Knowledge of NCFP, no employee
of NCFP is subject to any secrecy or noncompetition agreement or any other
agreement or restriction of any kind that would impede in any way the ability of
such employee to carry out fully all activities of such employee in furtherance
of the business of NCFP; and (v) no employee or former employee of NCFP has any
claim with respect to any intellectual property rights of NCFP. 

 

 3.19        Proprietary Information and Inventions. To NCFP’s Knowledge, no
current or former NCFP employee, consultant or advisory board member who is
party to a non-disclosure agreement has breached that non-disclosure agreement.
To NCFP’s Knowledge, no current NCFP employee, consultant or advisory board
member who is party to an employment agreement with NCFP has breached the
non-disclosure provisions of that agreement.

 

 3.20         Intellectual Property.

 

(a)            To its Knowledge, NCFP owns or has valid and enforceable licenses
to use all of the following used in or necessary to conduct its business as
currently conducted (collectively, the “NCFP Intellectual Property”):

 

 

 

(i)             patents, including any registrations, continuations,
continuations in part, renewals, and any applications for any of the foregoing
(collectively, “Patents”);

 

(ii)            registered and unregistered copyrights and copyright
applications (collectively, “Copyrights”);

 

(iii)           registered and unregistered trademarks, service marks, trade
names, slogans, logos, designs and general intangibles of the like nature,
together with all registrations and applications therefor (collectively,
“Trademarks”);

 

(iv)          trade secrets, confidential or proprietary technical information,
know-how, designs, processes, research in progress, inventions and invention
disclosures (whether patentable or unpatentable);

 

(v)            software.

 

(b)           All NCFP Intellectual Property has been disclosed.

 

(c)            To its Knowledge, NCFP has exclusive rights to the NCFP
Intellectual Property owned by it (with the exception of any such rights
retained by governmental organizations and licensors), free and clear of all
liens and encumbrances. No Copyright registration, Trademark registration,
or Patent of NCFP has lapsed, expired or been abandoned or cancelled, or is
subject to any pending or, to NCFP’s Knowledge, threatened opposition or
cancellation proceeding in any country.

 

(d)            To NCFP’s Knowledge (1) neither the conduct of NCFP’s business
nor the manufacture, marketing, licensing, sale, distribution or use of its
products or services infringes upon the proprietary rights of any Person , and
(2) there are no infringements of the NCFP Intellectual Property by any Person.
There are no claims pending or, to NCFP’s Knowledge, threatened (1) alleging
that NCFP’s business as currently conducted infringes upon or constitutes an
unauthorized use or violation of the proprietary rights of any Person, or (2)
alleging that the NCFP Intellectual Property is being infringed by any Person,
or (3) challenging the ownership, validity or enforceability of the NCFP
Intellectual Property.

 

(e)            NCFP is not, nor will it be as a result of the execution and
delivery of this Agreement or the performance of its obligations under
this Agreement, in breach of any license, sublicense or other contract relating
to the NCFP Intellectual Property that could reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect on NCFP. 

 

 3.21        Tax -Free Reorganization. Neither NCFP nor, to NCFP’s Knowledge,
any of its Affiliates has through the date of this Agreement taken or agreed to
take any action that would prevent the Merger from qualifying as a
reorganization under Section 368(a) of the Code.

 

 3.22        Vote Required. The affirmative vote or consent of a majority of the
holders of the outstanding shares of NCFP Common Stock is the only vote of the
holders of any class or series of NCFP capital stock necessary to approve
the Merger.

 

 3.23        Full Disclosure. The representations and warranties
of NCFP contained in this Agreement (and in any schedule, exhibit, certificate
or other instrument to be delivered under this Agreement) are true and correct
in all material respects, and such representations and warranties do not omit
any material fact necessary to make the statements contained therein, in light
of the circumstances under which they were made, not misleading. There is no
fact of which NCFP has Knowledge that has not been disclosed to VSTR pursuant to
this Agreement, including the schedules hereto, all taken together as a whole,
which has had or could reasonably be expected to have a Material Adverse
Effect on NCFP or materially adversely affect the ability of NCFP to consummate
in a timely manner the transactions contemplated hereby.

 

 3.24        No Brokers or Finders. Neither NCFP nor any of its officers,
directors, employees or Affiliates has employed any broker, finder, investment
banker or investment advisor or Person performing similar function, or incurred
any liability for brokerage commissions, finders’ fees, investment advisory fees
or similar compensation, in connection with the transactions contemplated by
this Agreement.

 

 



 

 ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF VSTR AND NCAV

 

VSTR and NCAV hereby represent and warrant to NCFP as follows (for purposes of
this Article IV, all references to VSTR shall
include VSTR and VSTR’s Subsidiaries including LLC):

 

 4.1           Organization and Qualification. VSTR is, and on the Effective
Date will be, a corporation duly organized, validly existing and in good
standing under the laws of the State of Utah. NCAV is, and on the Effective Date
will be, a corporation, duly formed, validly existing and in good standing under
the laws of the State of Delaware, and each has, and on the Effective Date will
have, the requisite corporate power to carry on their respective businesses as
now conducted. Each VSTR Subsidiary (other than LLC) is, and on the Effective
Date will be, a corporation duly organized, validly existing and in good
standing under the laws of the state of its organization. LLC is, and on the
Effective Date will be, a limited liability company duly formed, validly
existing and in good standing under the laws of Utah. The copies of the
Certificate of Incorporation and Bylaws of VSTR and NCAV and the Certificate of
Formation and Operating Agreement of LLC that have been made available
to NCFP on or prior to the date of this Agreement are correct and complete
copies of such documents as in effect as of the date hereof, and shall be in
effect on the Effective Date. Each of VSTR and the VSTR Subsidiaries is, and on
the Effective Date will be, licensed or qualified to do business in every
jurisdiction which the nature of its business or its ownership of property
requires it to be licensed or qualified, except where the failure to be so
licensed or qualified would not have a Material Adverse Effect on VSTR or
any VSTR Subsidiary.

 

 4.2           Authority Relative to this Agreement; Non-Contravention. Each
of VSTR and NCAV has the requisite corporate power and authority to enter into
this Agreement, and to carry out its obligations hereunder. The execution and
delivery of this Agreement by VSTR and NCAV, and the consummation
by VSTR and NCAV of the transactions contemplated hereby have been duly
authorized by (i) the Boards of Directors of VSTR and NCAV and (ii) the manager
of NCAV ’s sole stockholder (the “Requisite NCAV Stockholder Vote”). No further
corporate proceedings on the part of VSTR or NCAV are necessary to authorize the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby or will otherwise be sought by VSTR.
This Agreement has been duly executed and delivered by VSTR and NCAV and,
assuming it is a valid and binding obligation of NCFP, constitutes a valid and
binding obligation of VSTR and NCAV enforceable in accordance with its terms
except as enforcement may be limited by general principles of equity whether
applied in a court of law or a court of equity and by bankruptcy, insolvency and
similar laws affecting creditors’ rights and remedies generally. VSTR is not
subject to, or obligated under, any provision of (a) its Certificate of
Incorporation or Bylaws, (b) any agreement, arrangement or understanding, (c)
any license, franchise or permit, nor (d) subject to obtaining the approvals
referred to in the next sentence, any law, regulation, order, judgment or
decree, which would conflict with, be breached or violated, or in respect of
which a right of termination or acceleration or any security interest, charge or
encumbrance on any of its assets would be created, by the execution, delivery or
performance of this Agreement or the consummation of the transactions
contemplated hereby, other than any such conflicts, breaches, violations, rights
of termination or acceleration or security interests, charges or encumbrances
which, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect on VSTR. Except for (x) the filing of the Certificate of
Merger with the Delaware Secretary of State, (y) the filing of the Delaware
Agreement of Merger and related officer’s certificates with the Delaware
Secretary of State, and (z) the filing with the SEC of Current Reports on Form
8-K with respect to the execution and closing of this Agreement , no
authorization, consent or approval of, or filing with, any public body, court or
authority is necessary on the part of VSTR or NCAV for the consummation
by VSTR or NCAV of the transactions contemplated by this Agreement . 

 

 4.3           Capitalization.

 

(a)            The issued and outstanding shares of capital stock of VSTR as of
the date hereof are 831,269,212. Prior to the Effective Date, VSTR shall
complete a reverse stock split at 2,000:1 with the result that approximately
415,635 shares of VSTR shall be outstanding on the Effective Date. The issued
and outstanding shares of capital stock of VSTR are, and on the Effective
Date will be, duly authorized, validly issued, fully paid and nonassessable and
not issued in violation of any preemptive rights and, to VSTR’s Knowledge, free
from any restrictions on transfer (other than restrictions under the Securities
Act or state securities laws) or any option, lien, pledge, security interest,
encumbrance or charge of any kind. VSTR has, and on the Effective Date will
have, no other equity securities or securities containing any equity features
authorized, issued or outstanding. There are no agreements or other rights or
arrangements existing which provide for the sale or issuance of capital stock
by VSTR and, except as set forth on Schedule 4.3(a), there are no rights,
subscriptions, warrants, options, conversion rights or agreements of any kind
outstanding to purchase or otherwise acquire from VSTR any shares of capital
stock or other securities of VSTR of any kind, and there will not be any such
agreements prior to or on the Effective Date. There are, and on the Effective
Date there will be, no agreements or other obligations (contingent or otherwise)
which may require VSTR to repurchase or otherwise acquire any shares of its
capital stock.

 

 



 

(b)            VSTR is not a party to, and, to VSTR’s Knowledge, there do not
exist, any voting trusts, proxies, or other contracts with respect to the voting
of shares of capital stock of VSTR.

 

(c)            The authorized capital of NCAV consists of 1,000 shares of common
stock, par value $$0.001 per share, all of which are, and on the Effective
Date will be, issued and outstanding and held of record by VSTR. The issued and
outstanding shares of capital stock of NCAV are, and on the Effective Date will
be, duly authorized, validly issued, fully paid and nonassessable and have not
been issued in violation of any preemptive rights, and, to VSTR’s Knowledge,
free from any restrictions on transfer (other than restrictions under
the Securities Act or state securities laws) or any option, lien, pledge,
security interest, encumbrance or charge of any kind. There are no rights,
subscriptions, warrants, options, conversion rights or agreements of any kind
outstanding to purchase or otherwise acquire from NCAV any shares of capital
stock or other securities of NCAV of any kind, and there will not be any such
agreements prior to or on the Effective Date. There are, and on the Effective
Date there will be, no agreements or other obligations (contingent or otherwise)
which may require NCAV to repurchase or otherwise acquire any shares of its
capital stock.

 

 4.4           Exchange Act Reports. Prior to the date of
this Agreement, VSTR has made available to NCFP complete and accurate copies of
(a) VSTR’s Annual Reports on Form 10-K for the two most recent fiscal years
(collectively, the “VSTR 10-K Reports”), as filed with the SEC and (b) all
Current Reports on Form 8-K, as filed with the SEC after June 30, 2019 (the
“VSTR 8-K Reports” and, together with the VSTR 10-K Reports , the “VSTR SEC
Filings”). As of their respective dates or as subsequently amended prior to the
date hereof, each of the VSTR SEC Filings (i) did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading and (ii) complied as to
form in all material respects with the applicable rules and regulations of
the SEC. The financial statements (including footnotes thereto) included in or
incorporated by reference into the VSTR 10-K Reports were prepared in accordance
with GAAP applied on a consistent basis during the periods involved (except as
otherwise noted therein) and fairly present, in all material respects, the
financial condition of VSTR as of the dates thereof and results of operations
for the periods referred to therein. Since January 1, 2019, VSTR has filed in a
timely manner all reports that it was required to file with the SEC pursuant to
Section 13(a), 14(a), 14(c) and 15(d) of the Exchange Act.

 

 4.5           Litigation. As of the date hereof, there are no actions, suits,
proceedings, orders or investigations pending or, to the Knowledge of VSTR,
threatened against VSTR, at law or in equity, or before or by any federal, state
or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign.

 

 4.6           Subsidiaries. Schedule 4.6 correctly sets forth the name and
jurisdiction of incorporation or formation of each subsidiary of VSTR (each a
“VSTR Subsidiary” and collectively, the “VSTR Subsidiaries”). Except as
disclosed on Schedule 4.6, all of the issued and outstanding shares of capital
stock of each VSTR Subsidiary are owned directly or indirectly by VSTR free and
clear of any option, lien, pledge, security interest, encumbrance or charge of
any kind. All of the outstanding shares of capital stock of each VSTR
Subsidiary have been, and on the Effective Date will be, duly and validly
authorized and issued and are fully paid and nonassessable. Except as set forth
in Schedule 4.6, VSTR does not, and on the Effective Date will not, own a
material amount of any stock, partnership interest, joint venture interest or
any other security or ownership interest issued by any other Person that is not
a VSTR Subsidiary, except for the ownership disclosed in Form 10-K for the year
ended April 30, 2020. 

 

 

 

 

4.7           Tax Matters.

 

(a)            (i) VSTR has timely filed (or has had timely filed on its behalf)
all returns, declarations, reports, estimates, information returns, and
statements, including any schedules and amendments to such documents (“VSTR
Returns”), required to be filed or sent by it in respect of any Taxes or
required to be filed or sent by it by any taxing authority having jurisdiction;
(ii) all such VSTR Returns are complete and accurate in all material respects;
(iii) VSTR has timely and properly paid (or has had paid on its behalf)
all Taxes required to be paid by it; (iv) VSTR has established on the VSTR
Latest Balance Sheet , in accordance with GAAP, reserves that are adequate for
the payment of any Taxes not yet paid; (v) VSTR has complied with all applicable
laws, rules, and regulations relating to the collection or withholding
of Taxes from third parties (including without limitation employees) and the
payment thereof.

 

(b)            There are no liens for Taxes upon any assets of VSTR, except
liens for Taxes not yet due.

 

(c)            No deficiency for any Taxes has been asserted, assessed or,
to VSTR’s Knowledge, proposed against VSTR that has not been resolved and paid
in full or is not being contested in good faith. No waiver, extension or
comparable consent given by VSTR regarding the application of the statute of
limitations with respect to any Taxes or Returns is outstanding, nor is any
request for any such waiver or consent pending. There has been no Tax audit or
other administrative proceeding or court proceeding with regard to
any Taxes or VSTR Returns, nor is any such Tax audit or other proceeding
pending, nor has there been any notice to VSTR by any Taxing authority regarding
any such Tax audit or other proceeding, or, to the Knowledge of VSTR, is any
such Tax audit or other proceeding threatened with regard to any Taxes or VSTR
Returns. VSTR does not expect the assessment of any additional Taxes of VSTR for
any period prior to the date hereof and has no Knowledge of any unresolved
questions, claims or disputes concerning the liability for Taxes of VSTR which
would exceed the estimated reserves established on its books and records.

 

(d)           VSTR is not a party to any agreement, contract or arrangement that
would result, separately or in the aggregate, in the payment of any “excess
parachute payments” within the meaning of Section 280G of the Code and the
consummation of the transactions contemplated by this Agreement will not be a
factor causing payments to be made by VSTR not to be deductible (in whole or in
part) under Section 280G of the Code. VSTR is not liable for Taxes of any
other Person, and is not currently under any contractual obligation to indemnify
any Person with respect to Taxes, or a party to any tax sharing agreement or any
other agreement providing for payments by VSTR with respect to Taxes. VSTR is
not a party to any joint venture, partnership or other arrangement or contract
which could be treated as a partnership for federal
income tax purposes. VSTR has not agreed and is not required, as a result of a
change in method of accounting or otherwise, to include any adjustment under
Section 481 of the Code (or any corresponding provision of state, local or
foreign law) in taxable income. No claim has ever been made by a taxing
authority in a jurisdiction where VSTR does not currently file VSTR
Returns that VSTR is or may be subject to taxation by that jurisdiction. There
are no advance rulings in respect of any Tax pending or issued by any Taxing
authority with respect to any Taxes of VSTR. VSTR has not entered into any gain
recognition agreements under Section 367 of the Code and the regulations
promulgated thereunder. VSTR is not liable with respect to any indebtedness the
interest of which is not deductible for applicable federal, foreign, state or
local income tax purposes.

 

(e)            VSTR has been neither a “distributing corporation” nor a
“controlled corporation” (within the meaning of Section 355 of the Code) in a
distribution of stock qualifying for tax -free treatment under Section 355 of
the Code.

 

 4.8           Contracts and Commitments.

 

(a)            VSTR is not a party to any of the following, whether oral or
written, which are currently in effect, and which relate to the operation
of VSTR’s business: (i) collective bargaining agreement or contract with any
labor union; (ii) bonus, pension, profit sharing, retirement or other form of
deferred compensation plan; (iii) hospitalization insurance or other welfare
benefit plan or practice, whether formal or informal; (iv) stock purchase or
stock option plan; (v) contract for the employment of any officer, individual
employee or other person on a full-time or consulting basis or relating to
severance pay for any such person, except as disclosed in Form 10-K for the year
ended April 30, 2020; (vi) confidentiality agreement; (vii) contract, agreement
or understanding relating to the voting of VSTR Common Stock or the election of
directors of VSTR, other than the Voting Agreement ; (viii) agreement or
indenture relating to the borrowing of money or to mortgaging, pledging or
otherwise placing a lien on any of the assets of VSTR, except as disclosed in
Form 10-K for the year ended April 30, 2020; (ix) guaranty of any obligation for
borrowed money or otherwise, except as disclosed in Form 10-K for the year ended
April 30, 2020; (x) lease or agreement under which VSTR is lessee of, or holds
or operates any property, real or personal, owned by any other party, for which
the annual rental exceeds $50,000; (xi) lease or agreement under which VSTR is
lessor of, or permits any third party to hold or operate, any property, real or
personal, for which the annual rental exceeds $50,000; (xii) contract which
prohibits VSTR from freely engaging in business anywhere in the world; (xiii)
license agreement or agreement providing for the payment or receipt of royalties
or other compensation by VSTR in connection with the Intellectual Property
rights; (xiv) contract or commitment for capital expenditures in excess of
$50,000; (xv) agreement for the sale of any capital asset; (xvi) contract with
any VSTR Subsidiary any Affiliate thereof or of VSTR (other than for employment
on customary terms); (xvii) contracts, understandings, arrangements or
commitments with respect to the use by VSTR of Intellectual Property of others
or by others of Intellectual Property of VSTR; or (xviii) other agreement which
is either material to VSTR’s business or was not entered into in the ordinary
course of business.

 

 



 

(b)           To VSTR’s Knowledge , VSTR has performed all obligations required
to be performed by VSTR in connection with all contracts, understandings,
arrangements and commitments to which VSTR is a party and is not in receipt of
any claim of default under any such contract, understanding, arrangement or
commitment; VSTR has no present expectation or intention of not fully performing
any material obligation pursuant to any such contract, understanding,
arrangement or commitment; and VSTR has no Knowledge of any breach or
anticipated breach by any other party to any such contract, understanding,
arrangement or commitment.

 

 4.9           Affiliate Transactions. No officer, director or employee of VSTR,
or any member of the immediate family of any such officer, director or employee,
or any entity in which any of such persons owns any beneficial interest (other
than a publicly-held corporation whose stock is traded on a national securities
exchange or in an over-the-counter market and less than one percent of whose
stock is beneficially owned by any of such persons) (collectively “VSTR
Insiders”), has any agreement with VSTR or any interest in any property, real,
personal or mixed, tangible or intangible, used in or pertaining to the business
of VSTR (other than ownership of capital stock of VSTR Subsidiaries ). Except as
set forth in Schedule 4.9, VSTR is not indebted to any VSTR Insider (except for
reimbursement of ordinary business expenses) and no VSTR Insider is indebted
to VSTR (except for cash advances for ordinary business expenses). No VSTR
Insider has any direct or indirect interest in any competitor, supplier or
customer of VSTR or in any person, firm or entity from whom or to
whom VSTR leases any property, or in any other person, firm or entity with
whom VSTR transacts business of any nature. For purposes of this Section 4.9,
the members of the immediate family of an officer, director or employee shall
consist of the spouse, parents, children or siblings of such officer, director
or employee.

 

 4.10         Compliance with Laws; Permits.

 

(a)            Except for any noncompliance that would not reasonably be
expected to have a Material Adverse Effect on VSTR, VSTR has complied with all
applicable laws, regulations and other requirements, including, but not limited
to, federal, state, local and foreign laws, ordinances, rules, regulations and
other requirements pertaining to equal employment opportunity, employee
retirement, affirmative action and other hiring practices, occupational safety
and health, workers’ compensation, unemployment and building and zoning codes,
and no claims have been filed against VSTR, and VSTR has not received any
notice, alleging a violation of any such laws, regulations or other
requirements. VSTR is not relying on any exemption from or deferral of any such
applicable law, regulation or other requirement that would not be available
to VSTR after the consummation of the transactions contemplated by
this Agreement.

 

(b)            Except for any noncompliance that would not reasonably be
expected to have a Material Adverse Effect on VSTR or NCAV, VSTR has, in full
force and effect, all licenses, permits and certificates from federal, state,
local and foreign authorities (including, without limitation, federal and state
agencies regulating occupational health and safety) necessary to permit it to
conduct its business and own and operate its properties (collectively, the “VSTR
Permits”), and to the Knowledge of VSTR, VSTR has conducted its business in
compliance with all material terms and conditions of the VSTR Permits.

 

 4.11        Validity of the VSTR Common Stock. The shares of VSTR Common
Stock to be issued to NCS pursuant to this Agreement will be, when issued, duly
authorized, validly issued, fully paid and nonassessable.

 

 

 

 4.12        Books and Records. The books of account, minute books, stock record
books, and other records of VSTR, complete copies of which have been made
available to NCFP, have been properly kept and contain no inaccuracies except
for inaccuracies that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect on VSTR. At the Closing, all
of VSTR’s records will be in the possession of VSTR.

 

 4.13         Real Property. VSTR does not own any real property.

 

 4.14        Insurance. The insurance policies owned and maintained by VSTR that
are material to VSTR are in full force and effect, all premiums due and payable
thereon have been paid (other than retroactive or retrospective premium
adjustments that VSTR is not currently required, but may in the future be
required, to pay with respect to any period ending prior to the date of
this Agreement ), and VSTR has received no notice of cancellation or termination
with respect to any such policy that has not been replaced on substantially
similar terms prior to the date of such cancellation. 

 

 4.15         No Undisclosed Liabilities. Except as reflected in the
consolidated balance sheet of VSTR at September 30, 2018 included in the VSTR
10-K Report for the fiscal year then ended (the “VSTR Latest Balance Sheet”),
liabilities which have arisen after the date of the VSTR Latest Balance Sheet in
the ordinary course of business and as contemplated in Section 6.2, VSTR has no
liabilities (whether accrued, absolute, contingent, unliquidated or otherwise).

 

 4.16         Environmental Matters. None of the operations of VSTR involves the
generation, transportation, treatment, storage or disposal of hazardous waste,
as defined under 40 C.F.R. Parts 260-270 or any state, local or foreign
equivalent.

 

 4.17         Absence of Certain Developments. Except as set forth in Schedule
4.17 or as disclosed in the VSTR SEC Filings or as otherwise contemplated by
this Agreement , since September 30, 2018, VSTR has conducted its business only
in the ordinary course consistent with past practice and there has not occurred
or been entered into, as the case may be: (i) any event having a Material
Adverse Effect on VSTR, (ii) any event that would reasonably be expected to
prevent or materially delay the performance of VSTR’s obligations pursuant to
this Agreement, (iii) any material change by VSTR in its accounting methods,
principles or practices, (iv) any declaration, setting aside or payment of any
dividend or distribution in respect of the shares of capital stock of VSTR or
any redemption, purchase or other acquisition of any of VSTR’s securities, (v)
any increase in the compensation or benefits or establishment of any bonus,
insurance, severance, deferred compensation, pension, retirement, profit
sharing, stock option (including, without limitation, the granting of stock
options, stock appreciation rights, performance awards or restricted stock
awards), stock purchase or other employee benefit plan of VSTR, or any other
increase in the compensation payable or to become payable to any employees,
officers, consultants or directors of VSTR, (vi) any amendment to the
Certificate of Incorporation or Bylaws of VSTR, (ix) other than in the ordinary
course of business consistent with past practice, any capital expenditures
by VSTR, (x) purchase, sale, assignment or transfer of any material assets
by VSTR, (y) mortgage, pledge or existence of any lien, encumbrance or charge on
any material assets or properties, tangible or intangible of VSTR, except for
liens for taxes not yet due and such other liens, encumbrances or charges which
do not, individually or in the aggregate, have a Material Adverse
Effect on VSTR, or (z) cancellation, compromise, release or waiver by VSTR of
any rights of material value or any material debts or claims, (x) any incurrence
by VSTR of any material liability (absolute or contingent), except for current
liabilities and obligations incurred in the ordinary course of business
consistent with past practice, (xi) damage, destruction or similar loss, whether
or not covered by insurance, materially affecting the business or properties
of VSTR, (xii) entry by VSTR into any agreement, contract, lease or license
other than in the ordinary course of business consistent with past practice,
(xiii) any acceleration, termination, modification or cancellation of any
agreement, contract, lease or license to which VSTR is a party or by which any
of them is bound, (xiv) entry by VSTR into any loan or other transaction with
any officers, directors or employees of VSTR, (xv) any charitable or other
capital contribution by VSTR or any VSTR Subsidiary or pledge therefore, (xvi)
entry by VSTR into any transaction of a material nature other than in the
ordinary course of business consistent with past practice, or (xvii) any
negotiation or agreement by VSTR to do any of the things described in the
preceding clauses (i) through (xvii).

 



 

 

 4.18         Employee Benefit Plans.

 

(a)           Schedule 4.18 lists the VSTR (i) “employee benefit plans,” within
the meaning of Section 3(3) of ERISA , (ii) bonus, stock option, stock purchase,
stock appreciation right, incentive, deferred compensation, supplemental
retirement, severance, and fringe benefit plans, programs, policies or
arrangements, or (iii) employment or consulting agreements, for the benefit of,
or relating to, any current or former employee (or any beneficiary thereof)
of VSTR, in the case of a plan described in (i) or (ii) above, that is currently
maintained by VSTR or with respect to which VSTR has an obligation to
contribute, and in the case of an agreement described in (iii) above, that is
currently in effect.

 

(b)           No director, officer, or employee of VSTR will become entitled to
retirement, severance or similar benefits or to enhanced or accelerated benefits
(including any acceleration of vesting or lapsing of restrictions with respect
to equity-based awards) solely as a result of consummation of the transactions
contemplated by this Agreement .

 

 4.19         Employees. VSTR has 73 employees. 

 

 4.20        Proprietary Information and Inventions. To VSTR’s Knowledge, no
current or former VSTR employee, consultant or advisory board member who is
party to a non-disclosure agreement has breached that non-disclosure agreement.
To VSTR’s Knowledge, no current VSTR employee, consultant or advisory board
member who is party to an employment agreement with VSTR has breached the
non-disclosure provisions of that agreement.

 

 4.21         Intellectual Property.

 

(a)            To its Knowledge, VSTR owns or has valid and enforceable licenses
to use all of the following used in or necessary to conduct its business as
currently conducted (collectively, the “VSTR Intellectual Property”):

 

(i)            patents, including any registrations, continuations,
continuations in part, renewals, and any applications for any of the foregoing
(collectively, “Patents”);

 

(ii)            registered and unregistered copyrights and copyright
applications (collectively, “Copyrights”);

 

(iii)           registered and unregistered trademarks, service marks, trade
names, slogans, logos, designs and general intangibles of the like nature,
together with all registrations and applications therefor (collectively,
“Trademarks”);

 

(iv)          trade secrets, confidential or proprietary technical information,
know-how, designs, processes, research in progress, inventions and invention
disclosures (whether patentable or unpatentable);

 

(v)            software.

 

(b)            VSTR has disclosed a complete and accurate list of
all Patents, Trademarks, registered or material Copyrights and software owned
by VSTR.

 

(c)            To its Knowledge, VSTR has exclusive rights to the VSTR
Intellectual Property owned by it (with the exception of any such rights
retained by governmental organizations and licensors), free and clear of all
liens and encumbrances. No Copyright registration, Trademark registration,
or Patent of VSTR has lapsed, expired or been abandoned or cancelled, or is
subject to any pending or, to VSTR’s Knowledge, threatened opposition or
cancellation proceeding in any country.

 

(d)           To VSTR’s Knowledge (1) neither the conduct of VSTR’s business nor
the manufacture, marketing, licensing, sale, distribution or use of its products
or services infringes upon the proprietary rights of any Person , and (2) there
are no infringements of the VSTR Intellectual Property by any Person . There are
no claims pending or, to VSTR’s Knowledge, threatened (1) alleging that VSTR’s
business as currently conducted infringes upon or constitutes an unauthorized
use or violation of the proprietary rights of any Person, or (2) alleging that
the VSTR Intellectual Property is being infringed by any Person, or (3)
challenging the ownership, validity or enforceability of the VSTR Intellectual
Property.

 

 



 

(e)            VSTR is not, nor will it be as a result of the execution and
delivery of this Agreement or the performance of its obligations under
this Agreement, in breach of any license, sublicense or other contract relating
to the VSTR Intellectual Property that could reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect on VSTR.

 

 4.22         Tax Free Reorganization. Neither VSTR nor, to VSTR’s Knowledge,
any of its Affiliates has through the date of this Agreement taken or agreed to
take any action that would prevent the Merger from qualifying as a
reorganization under Section 368(a) of the Code. 

 

 4.23         Financial Statements. The financial statements of VSTR included in
the VSTR SEC Filings have been prepared in accordance with GAAP consistently
applied with past practice (except in each case as described in the notes
thereto) and on that basis present fairly, in all material respects, the
financial position and the results of operations, changes in stockholders’
equity, and cash flows of VSTR as of the dates of and for the periods referred
to in such financial statements.

 

 4.24         Full Disclosure. The representations and warranties
of VSTR and NCAV contained in this Agreement (and in any schedule, exhibit,
certificate or other instrument to be delivered under this Agreement) are true
and correct in all material respects, and such representations and warranties do
not omit any material fact necessary to make the statements contained therein,
in light of the circumstances under which they were made, not misleading. There
is no fact of which VSTR or NCAV has Knowledge that has not been disclosed
to VSTR pursuant to this Agreement, including the schedules hereto, all taken
together as a whole, which has had or could reasonably be expected to have
a Material Adverse Effect on VSTR or NCAV, or materially adversely affect the
ability of VSTR or NCAV to consummate in a timely manner the transactions
contemplated hereby.

 

4.25        No Brokers or Finders None of VSTR or any of its officers,
directors, employees or Affiliates has employed any broker, finder, investment
banker or investment advisor or Person performing a similar function, or
incurred any liability for brokerage commissions, finders’ fees, investment
advisory fees or similar compensation in connection with the transactions
contemplated by this Agreement.

 

 

 

 

 ARTICLE V
CONDUCT OF BUSINESS PENDING THE MERGER

 

 5.1          Conduct of Business by NCFP. From the date of this Agreement to
the Effective Date , unless VSTR shall otherwise agree in writing or as
otherwise expressly contemplated or permitted by other provisions of
this Agreement , including but not limited to this Section 5.1, NCFP shall not,
directly or indirectly, (a) amend its Articles of Incorporation or Bylaws, (b)
split, combine or reclassify any outstanding shares of capital stock of NCFP,
(c) declare, set aside, make or pay any dividend or distribution in cash, stock,
property or otherwise with respect to the capital stock of NCFP, (d) default in
its obligations under any material debt, contract or commitment which default
results in the acceleration of obligations due thereunder, (e) conduct its
business other than in the ordinary course on an arms-length basis and in
accordance in all material respects with all applicable laws, rules and
regulations and NCFP’s past custom and practice, (f) issue or sell any shares
of, or options, warrants, conversions, privileges or rights of any kind to
acquire any shares of, any of its capital stock, (g) acquire (by merger,
exchange, consolidation, acquisition of stock or assets or otherwise) any
corporation, partnership, joint venture or other business organization or
division or material assets thereof, (h) make or change any
material tax elections, settle or compromise any material tax liability or file
any amended tax return or (i) incur any expenses or other liabilities other than
in the ordinary course of business consistent with past practice.

 

 5.2          Conduct of Business by VSTR. From the date of this Agreement to
the Effective Date , unless NCFP shall otherwise agree in writing or as
otherwise expressly contemplated or permitted by other provisions of
this Agreement, including but not limited to this Section 5.2, VSTR shall not,
directly or indirectly, (a) amend its Articles of Incorporation or Bylaws, (b)
split, combine or reclassify any outstanding shares of capital stock of VSTR,
(c) declare, set aside, make or pay any dividend or distribution in cash, stock,
property or otherwise with respect to the capital stock of VSTR, (d) default in
its obligations under any material debt, contract or commitment which default
results in the acceleration of obligations due thereunder, (e) conduct its
business other than in the ordinary course on an arms-length basis and in
accordance in all material respects with all applicable laws, rules and
regulations and VSTR’s past custom and practice, (f) issue or sell any
additional shares of, or options, warrants, privileges or rights of any kind to
acquire any shares of, any of its capital stock, (g) acquire (by merger,
exchange, consolidation, acquisition of stock or assets or otherwise) any
corporation, partnership, joint venture or other business organization or
division or material assets thereof or (h) make or change any
material tax elections, settle or compromise any material tax liability or file
any amended tax return. 

 

 

 

 

 ARTICLE VI
ADDITIONAL COVENANTS AND AGREEMENTS

 

 6.1           Governmental Filings. Subject to the terms and
conditions herein provided, each party will use all reasonable efforts to take,
or cause to be taken, all actions and to do, or cause to be done, all things
necessary, proper or advisable to consummate and make effective as promptly as
practicable the transactions contemplated by this Agreement. Each party will use
all reasonable efforts and will cooperate with the other party in the
preparation and filing, as soon as practicable, of all filings, applications or
other documents required under applicable laws, including, but not limited to,
the Exchange Act , to consummate the transactions contemplated by
this Agreement . Prior to submitting each filing, application, registration
statement or other document with the applicable regulatory authority, each party
will, to the extent practicable, provide the other party with an opportunity to
review and comment on each such application, registration statement or other
document to the extent permitted by applicable law. Each party will use all
reasonable efforts and will cooperate with the other party in taking any other
actions necessary to obtain such regulatory or other approvals and consents at
the earliest practicable time, including participating in any required hearings
or proceedings.

 

 6.2           Expenses. Except as otherwise provided in this Agreement, in the
event that the transaction contemplated by this Agreement does not close, all
costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the party incurring such costs
and expenses. In the event that the transaction contemplated by
this Agreement does close, VSTR shall pay its own costs and expenses in
connection with this Agreement and the transactions contemplated hereby,
and NCFP shall pay the costs and expenses incurred by NCFP in connection with
this Agreement and the transactions contemplated hereby.

 

 6.3           Due Diligence; Access to Information; Confidentiality.

 

(a)            Prior to the date hereof, VSTR and NCFP have afforded, and
between the date hereof and the Closing Date, VSTR and NCFP shall afford, to the
other party and their authorized representatives the opportunity to conduct and
complete a due diligence investigation of the other party as described herein.
In light of the foregoing, each party shall continue to permit the other party
full access on reasonable notice and at reasonable hours to its properties and
shall disclose and make available (together with the right to copy) to the other
party and its officers, employees, attorneys, accountants and other
representatives (hereinafter collectively referred to as “Representatives”), all
books, papers, and records relating to the assets, stock, properties,
operations, obligations and liabilities of such party and its subsidiaries,
including, without limitation, all books of account (including, without
limitation, the general ledger), tax records, minute books of directors’ and
stockholders’ meetings, organizational documents, bylaws, contracts and
agreements, filings with any regulatory authority, accountants’ work papers,
litigation files (including, without limitation, legal research memoranda),
attorney’s audit response letters, documents relating to assets and title
thereto (including, without limitation, abstracts, title insurance policies,
surveys, environmental reports, opinions of title and other information relating
to the real and personal property), plans affecting employees, securities
transfer records and stockholder lists, and any books, papers and records
(collectively referred to herein as “Evaluation Material”) relating to the
assets or business activities in which the requesting party may have a
reasonable interest, and otherwise provide such assistance as is reasonably
requested in order that each party may have a full opportunity to make such
investigation and evaluation as it shall reasonably desire to make of the
business and affairs of the other party. In addition, each party and
its Representatives shall cooperate fully (including providing introductions,
where necessary) with such other party to enable the party to contact third
parties, including customers, prospective customers, specified agencies or
others as the party deems reasonably necessary to complete its due diligence;
provided that the requesting party agrees not to initiate such contacts without
the prior approval of the other party, which approval will not be unreasonably
withheld.

 

 6.4           Tax Treatment. It is intended by the parties hereto that the
Merger shall constitute a reorganization within the meaning of Section 368(a) of
the Code. Each of the parties hereto adopts this Agreement as a “plan of
reorganization” within the meaning of Treasury Regulation § 1.368-2(g) and
1.368-3(a). Both prior to and after the Closing, each party’s books and records
shall be maintained, and all federal, state and local income tax returns and
schedules thereto shall be filed in a manner consistent with the Merger being
qualified as a statutory merger under Section 368(a)(1)(A) of the Code (and
comparable provisions of any applicable state or local laws); except to the
extent the Merger is determined in a final administrative or judicial decision
not to qualify as a reorganization within the meaning of Code Section 368(a). 

 

 



 

 6.5           Press Releases. VSTR and NCFP shall agree with each other as to
the form and substance of any press release or public announcement related to
this Agreement or the transactions contemplated hereby; provided, however, that
nothing contained herein shall prohibit either party, following a reasonable
period of time (in light of the circumstances) for compliance with the next
sentence, from making any disclosure which is required by law or regulation. If
any such press release or public announcement is so required, the party making
such disclosure shall consult with the other party prior to making such
disclosure, and the parties shall use all reasonable efforts, acting in good
faith, to agree upon a text for such disclosure which is satisfactory to both
parties.

 

 6.6           Securities Reports. VSTR shall timely file with the SEC all
reports and other documents required to be filed under the Securities
Act or Exchange Act. All such reports and documents (i) shall not, as of the
date of such filing, contain any untrue statement of material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, and (ii) shall comply as to form, in all material respects, with
the applicable rules and regulations of the SEC. VSTR agrees to provide
to NCFP copies of all reports and other documents filed under the Securities
Act or Exchange Act with the SEC by it between the date hereof and the Effective
Date within two (2) days after the date such reports or other documents are
filed with the SEC . From and after the Closing Date, the preparation and filing
of SEC reports for VSTR shall be the responsibility of VSTR management.

 

6.7           Shareholder Approval. Each of NCAV and NCFP will obtain their
respective Stockholder Votes to approve this Agreement and the Merger.

 

6.8           No Solicitation.

 

(a)           Unless and until this Agreement shall have been terminated
pursuant to Section 8.1, neither VSTR nor its officers, directors or agents
shall, directly or indirectly, encourage, solicit or initiate discussions or
negotiations with, or engage in negotiations or discussions with, or provide
non-public information to, any Person or group of Persons concerning any merger,
sale of capital stock, sale of substantial assets or other business combination.

 

(b)           Unless and until this Agreement shall have been terminated
pursuant to Section 8.1, neither NCFP nor its officers, directors or agents
shall, directly or indirectly, encourage, solicit or initiate discussions or
negotiations with, or engage in negotiations or discussions with, or provide
non-public information to, any Person or group of Persons concerning any merger,
sale of capital stock, sale of substantial assets or other business combination.

 

 6.9           Failure to Fulfill Conditions.

 

In the event that either of the parties hereto determines that a condition to
its respective obligations to consummate the transactions
contemplated hereby cannot be fulfilled on or prior to the termination of
this Agreement, it will promptly notify the other party. 

 

 6.10         Notification of Certain Matters.

 

On or prior to the Effective Date, each party shall give prompt notice to the
other party of (i) the occurrence or failure to occur of any event or the
discovery of any information, which occurrence, failure or discovery would be
likely to cause any representation or warranty on its part contained in
this Agreement to be untrue, inaccurate or incomplete after the date hereof in
any material respect or, in the case of any representation or warranty given as
of a specific date, would be likely to cause any such representation or warranty
on its part contained in this Agreement to be untrue, inaccurate or incomplete
in any material respect as of such specific date, and (ii) any material failure
of such party to comply with or satisfy any covenant or agreement to be complied
with or satisfied by it hereunder.

 

 

 

 

 

 ARTICLE VII
CONDITIONS

 

 7.1           Conditions to Obligations of Each Party. The respective
obligations of each party to effect the transactions contemplated hereby are
subject to the fulfillment or waiver at or prior to the Effective Date of the
following conditions:

 

 (a)            No Prohibitive Change of Law. There shall have been no law,
statute, rule or regulation, domestic or foreign, enacted or promulgated which
would prohibit or make illegal the consummation of the transactions
contemplated hereby.

 

 (b)            Stockholder Approvals. This Agreement and the Merger shall have
been approved by the Requisite NCAV Stockholder Vote and the Requisite NCFP
Stockholder Vote.

 

 (c)            Adverse Proceedings. There shall not be threatened, instituted
or pending any action or proceeding before any court or governmental authority
or agency (i) challenging or seeking to make illegal, or to delay or otherwise
directly or indirectly restrain or prohibit, the consummation of the
transactions contemplated hereby or seeking to obtain material damages in
connection with such transactions, (ii) seeking to prohibit direct or indirect
ownership or operation by VSTR or any of VSTR’s Subsidiaries of all or a
material portion of the business or assets of NCFP, or to compel NCFP or VSTR to
dispose of or to hold separately all or a material portion of the business or
assets of NCFP or of VSTR or any of Subsidiary of VSTR, as a result of the
transactions contemplated hereby; (iii) seeking to invalidate or render
unenforceable any material provision of this Agreement or any of the other
agreements attached as exhibits hereto or contemplated hereby, or (iv) otherwise
relating to and materially and adversely affecting the transactions
contemplated hereby or the business or operations of NCFP, VSTR or any
of VSTR’s Subsidiaries .

 

 (d)            Governmental Action. There shall not be any action taken or
threatened, or any statute, rule, regulation, judgment, order or injunction
proposed, enacted, entered, enforced, promulgated, issued or deemed applicable
to the transactions contemplated hereby, by any federal, state or other court,
government or governmental authority or agency, that would reasonably be
expected to result, directly or indirectly, in any of the consequences referred
to in Section 7.1(c).

 

 (e)            Market Condition. There shall not have occurred any general
suspension of trading on the New York Stock Exchange, The Nasdaq Stock Market,
or any suspension of trading in VSTR Common Stock , or any general bank
moratorium or closing or any war, national emergency or other event affecting
the economy or securities trading markets generally that would make completion
of the Merger impossible. 

 

 7.2           Additional Conditions to Obligation of VSTR and NCAV. The
obligation of VSTR and NCAV to consummate the transactions
contemplated hereby in accordance with the terms of this Agreement is also
subject to the fulfillment or waiver of the following conditions:

 

 (a)            Representations and Compliance. NCFP shall in all material
respects have performed each obligation and agreement and complied with each
covenant to be performed and complied with by it hereunder at or prior to
the Closing Date.

 

 (b)            Secretary’s Certificate. NCFP shall have furnished to VSTR (i)
copies of the text of the resolutions by which the corporate action on the part
of NCFP necessary to approve this Agreement , the Certificate of Merger and the
transactions contemplated hereby and thereby were taken, (ii) a certificate
dated as of the Closing Date executed on behalf of NCFP by its corporate
secretary or one of its assistant corporate secretaries certifying to VSTR that
such copies are true, correct and complete copies of such resolutions and that
such resolutions were duly adopted and have not been amended or rescinded, (iii)
an incumbency certificate dated as of the Closing Date executed on behalf
of NCFP by its corporate secretary or one of its assistant corporate secretaries
certifying the signature and office of each officer of NCFP executing
this Agreement , the Delaware Agreement of Merger and related officer’s
certificate or any other agreement, certificate or other instrument executed
pursuant hereto by NCFP, (iv) a copy of the Articles of Incorporation of NCFP,
certified by the Secretary of State of Delaware, and a certificate from the
Secretary of State of Delaware evidencing the good standing of NCFP in such
jurisdiction as of a day within three business days prior to the Closing Date .

 

 



 

 (c)            Consents and Approvals. NCFP shall have obtained the consent and
approval of FINRA to the transactions contemplated by this Agreement , plus all
other consents and approvals necessary to consummate the transactions
contemplated by this Agreement , in order that the transactions
contemplated herein not constitute a breach or violation of, or result in a
right of termination or acceleration of, or creation of any encumbrance on any
of NCFP’s assets pursuant to the provisions of, any agreement, arrangement or
undertaking of or affecting NCFP or any license, franchise or permit of or
affecting NCFP.

 

 (d)            Merger Certificate. NCFP shall have executed and delivered for
filing a copy of the Delaware Agreement of Merger and related officer’s
certificate.

 

 7.3          Additional Conditions to Obligation of NCFP. The obligation
of NCFP to consummate the transactions contemplated hereby in accordance with
the terms of this Agreement is also subject to the fulfillment or waiver of the
following conditions:

 

 (a)           Representations and Compliance. VSTR and NCAV, respectively,
shall in all material respects have performed each obligation and agreement and
complied with each covenant to be performed and complied with by
them hereunder at or prior to the Effective Date.

 

 (b)           Secretary’s Certificate. VSTR shall have furnished to NCFP (i)
copies of the text of the resolutions by which the corporate action on the part
of VSTR necessary to approve this Agreement and the Certificate of Merger , and
the transactions contemplated hereby and thereby were taken, which shall be
accompanied by a certificate of the corporate secretary or assistant corporate
secretary of VSTR dated as of the Closing Date certifying to NCFP that such
copies are true, correct and complete copies of such resolutions and that such
resolutions were duly adopted and have not been amended or rescinded, (ii) an
incumbency certificate dated as of the Closing Date executed on behalf
of VSTR by its corporate secretary or one of its assistant corporate secretaries
certifying the signature and office of each officer of VSTR executing
this Agreement , the Certificate of Merger or any other agreement, certificate
or other instrument executed pursuant hereto, and (iii) a copy of the Articles
of Incorporation of VSTR, certified by the Secretary of State of Utah, and a
certificate from the Secretary of State of Utah evidencing the good standing
of VSTR in such jurisdiction as of a day within three business days prior to
the Closing Date .

 

 (c)            Consents and Approvals. VSTR and NCAV shall have obtained all
consents and approvals necessary to consummate the transactions contemplated by
this Agreement , in order that the transactions contemplated herein not
constitute a breach or violation of, or result in a right of termination or
acceleration of, or creation of any encumbrance on any of VSTR’s or NCAV ’s
assets pursuant to the provisions of, any agreement, arrangement or undertaking
of or affecting VSTR or any VSTR Subsidiary or any license, franchise or permit
of or affecting VSTR or any VSTR Subsidiary .

 

 (d)            Merger Certificate. NCAV shall have executed a copy of
the Certificate of Merger. Additionally, VSTR and NCAV shall have executed and
delivered for filing a copy of the Delaware Agreement of Merger and related
officer’s certificate. 

 

 (e)            Reserve Stock Split. VSTR shall have completed the reverse stock
split of its Common Stock such that approximately 415,635 shares of such stock
are issued and outstanding immediately prior to closing under this Agreement.

 

 

 

 

 ARTICLE VIII
TERMINATION, AMENDMENT AND WAIVER

 

 8.1           Termination. This Agreement may be terminated prior to
the Effective Date:

 

(a)            by mutual consent of VSTR and NCFP, if the Board of Directors of
each so determines by vote of a majority of the members of its entire board;

 

(b)            by NCFP, if any representation of VSTR or NCAV set forth in
this Agreement was inaccurate when made or becomes inaccurate such that the
condition set forth in Section 7.2(a) could not be satisfied;

 

(c)            by VSTR, if any representation of NCFP set forth in
this Agreement was inaccurate when made or becomes inaccurate such that the
condition set forth in Section 7.3(a) could not be satisfied;

 

(d)            by NCFP, if VSTR or NCAV fails to perform or comply with any of
the obligations that it is required to perform or to comply with under
this Agreement such that the condition set forth in Section 7.2(a) could not be
satisfied;

 

(e)            by VSTR, if NCFP fails to perform or comply with any of the
obligations that it is required to perform or to comply with under
this Agreement such that the condition set forth in Section 7.3(a) could not be
satisfied;

 

(f)             by VSTR or NCFP, if the conditions in Sections 7.2(b)(ii) and
7.3(b)(i) are not met; and

 

(g)            by either VSTR or NCFP if the Closing Date is not on or before
October 31, 2020, or such later date as VSTR and NCFP may mutually agree (except
that a party seeking to terminate this Agreement pursuant to this clause may not
do so if the failure to consummate the Merger by such date shall be due to the
action or failure to act of the party seeking to terminate this Agreement in
breach of such party’s obligations under this Agreement).

 

Any party desiring to terminate this Agreement shall give prior written notice
of such termination and the reasons therefor to the other party. 

 

 

 

 

 ARTICLE IX
GENERAL PROVISIONS

 

 9.1           Notices. All notices and other communications hereunder shall be
in writing and shall be sufficiently given if made by hand delivery, by
telecopier, by overnight delivery service for next business day delivery, or by
registered or certified mail (return receipt requested), in each case with
delivery charges prepaid, to the parties at the following addresses (or at such
other address for a party as shall be specified by it by like notice):

 

  If to VSTR or     NCAV: 745 Atlantic Avenue     Boston, MA 02111    
cecilia.lenk@valuesetters.com     Attn: Cecilia Lenk    
cecilia.lenk@valuesetters.com   With copies to: 745 Atlantic Ave     Boston, MA
02111      shannon@codelaw.com     Attn: Shannon Keyes         If to NCFP: 745
Atlantic Avenue     Boston, MA 02111     jason@netcapital.com     Attn: Jason
Frishman         With copies to: Eckert Seamans     Two International Place,
16th Floor, Boston MA 02110     PCarr@eckertseamans.com     Attn:Peter Carr

 

All such notices and other communications shall be deemed to have been duly
given as follows: (i) if delivered by hand, when received; (ii) if delivered by
registered or certified mail (return receipt requested), when receipt
acknowledged; or (iii) if telecopied, on the day of transmission or, if that day
is not a business day, on the next business day; and the next business day
delivery after being timely delivered to a recognized overnight delivery
service.

 

 9.2           No Survival. The representations and warranties and obligations
contained in this Agreement will terminate at the Effective Time or on
termination of this Agreement in accordance with Section 8.1, except that the
obligations contained in Article II and any other obligation contained in
this Agreement requiring performance or compliance after the Effective
Time (including without limitation Section 6.3) will survive the Effective
Time indefinitely.

 

 9.3           Interpretation. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. References to Sections and Articles refer to
Sections and Articles of this Agreement unless otherwise stated. Words such as
“herein,” “hereinafter,” “hereof,” “hereto,” “hereby” and “hereunder,” and words
of like import, unless the context requires otherwise, refer to
this Agreement (including the Schedules hereto). As used in this Agreement, the
masculine, feminine and neuter genders shall be deemed to include the others if
the context requires.

  

 9.4           Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid, void
or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated, and the parties shall negotiate
in good faith to modify this Agreement and to preserve each party’s anticipated
benefits under this Agreement.

 

 9.5           Amendment. This Agreement may not be amended or modified except
by an instrument in writing approved by the parties to this Agreement and signed
on behalf of each of the parties hereto.

 

 

 

 9.6           Waiver. At any time prior to the Effective Date, any
party hereto may (a) extend the time for the performance of any of the
obligations or other acts of the other party hereto or (b) waive compliance with
any of the agreements of the other party or with any conditions to its own
obligations, in each case only to the extent such obligations, agreements and
conditions are intended for its benefit. Any such extension or waiver shall only
be effective if made in writing and duly executed by the party giving such
extension or waiver.

 

 9.7           Miscellaneous. This Agreement (together with all other documents
and instruments referred to herein): (a) constitutes the entire agreement, and
supersedes all other prior agreements and undertakings, both written and oral,
among the parties with respect to the subject matter hereof; and (b) shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, but shall not be assignable by either
party hereto without the prior written consent of the other party hereto.

 

 9.8           Counterparts. This Agreement may be executed in any number of
counterparts, and each such counterpart shall be deemed to be an original
instrument, but all such counterparts together shall constitute but one
agreement.

 

 9.9           Third Party Beneficiaries. Each party hereto intends that
this Agreement shall not benefit or create any right or cause of action in or on
behalf of any person other than the parties hereto.

 

 9.10        Governing Law. This Agreement, including, the construction and
interpretation thereof and all claims, controversies and disputes arising under
or relating thereto, shall be governed by the laws of the State
of Delaware without regard to principles of conflicts of law that would defer to
the laws of another jurisdiction.

 

 9.11        Jurisdiction; Service of Process. Any action or proceeding seeking
to enforce any provision of, or based on any right arising out of,
this Agreement must, to the extent such courts will accept such jurisdiction, be
brought against any of the parties in the courts of the State of Delaware, or,
if it has or can acquire jurisdiction, in the United States District Court for
the District of Delaware, in each instance in the city of Dallas, and each of
the parties consents to the jurisdiction of those courts (and of the appropriate
appellate courts) in any such action or proceeding and waives any objection to
venue laid therein. Process in any such action or proceeding may be served by
sending or delivering a copy of the process to the party to be served at the
address and in the manner provided for the giving of notices in Section 9.1.
Nothing in this Section 9.11, however, affects the right of any party to serve
legal process in any other manner permitted by law.

 

 9.12         Further Assurances. In case at any time after the Closing any
further action is necessary or desirable to carry out the purposes of
this Agreement or to consummate the transactions contemplated hereby, each of
the Parties will take such further action (including the execution and delivery
of such further instruments and documents) as any other Party may reasonably
request, all at the sole cost and expense of the requesting Party.

 

[Remainder of Page Left Intentionally Blank – Signature Page to Follow]

 

 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the date first written above by their respective officers.

 

  VALUESETTERS, INC.       By: /s/ Cecilia Lenk________   Name:      Cecilia
Lenk   Title:        CEO           _           NETCAPITAL FUNDING PORTAL, iNC.  
    By: _/s/ Jason Frishman___   Name:      Jason Frishman   Title:        CEO
          _           NETCAPITAL ACQUISITION VEHICLE, INC.       By: _______/s/
Cecilia Lenk   Name:      Cecilia Lenk   Title:        CEO           _

 

[Signature page to Agreement and Plan of Merger]

 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 